Name: 2006/832/EC: Decision of the European Parliament of 27Ã April 2006 on the discharge for the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2004
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/96 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the discharge for the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2004 (2006/832/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for Safety and Health at Work for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Agency for Safety and Health at Work for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2062/94 of 18 July 1994 establishing a European Agency for Safety and Health at Work (4), and in particular Article 14 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0099/2006), 1. Grants discharge to the Director of the European Agency for Safety and Health at Work for the implementation of the Agency's budget for the financial year 2004; 2. Sets out its comments in the resolution below; 3. Instructs its President to forward this decision and the resolution that forms an integral part of it to the Director of the European Agency for Safety and Health at Work, the Council, the Commission and the Court of Auditors and to have them published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 1. (2) OJ C 332, 28.12.2005, p. 23. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 216, 20.8.1994, p. 1. Regulation as last amended by Regulation (EC) No 1112/2005 (OJ L 184, 15.7.2005, p. 5). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).